Citation Nr: 1117179	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-43 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include aggravation.  

2.  Entitlement to service connection for a sinus condition (claimed as allergies).  

3.  Entitlement to service connection for a low back condition, to include as secondary to a left knee condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from April 1988 to April 1991.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine.  Original jurisdiction resides with the VA Regional Office in Detroit, Michigan (the RO).  

In February 2011, the Veteran testified at a personal hearing which was chaired by the undersigned at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

After the February 2011 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

The issues of (1) entitlement to service connection for a sinus condition (claimed as allergies) and (2) entitlement to service connection for a low back condition, to include as secondary to a left knee condition, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The record shows by clear and unmistakable evidence that the Veteran's left knee condition pre-existed his enlistment in 1988; accordingly, the presumption of soundness does not apply.  

2.  The competent medical and other evidence of record reflects that the Veteran's left knee condition increased in severity during and due to his service.  


CONCLUSIONS OF LAW

1.  With respect to the Veteran's left knee condition, the statutory presumption of soundness on enlistment has been rebutted by clear and unmistakable evidence of a pre-existing left knee condition.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2010).

2.  Service connection for a left knee condition is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veteran's claim decided herein has been granted, as will be discussed below.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements of direct or secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.



Presumption of Soundness - Aggravation of a Pre-existing Condition

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 [as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service].  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).  Additionally, the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Left Knee Claim

The Veteran is seeking entitlement to service connection for a left knee condition.  The Board initially observes that the Veteran has been diagnosed with left knee arthritis, so the matter of the existence of the disability, is not in dispute.  See e.g., the January 2008 VA examination report.  Indeed, Veteran underwent anterior cruciate ligament surgery of the left knee after his separation from service.  See e.g., a private treatment records from T.P., D.O. dated in February 2007.  

The record indicates that a left patella condition was noted on the Veteran's November 1987 enlistment medical examination.  This report also reflects that the Veteran suffered a fall from his skateboard at the age of 15.  The January 2008 VA examiner noted the Veteran's pre-enlistment skateboarding accident and opined that such was likely to have caused trauma to his lower extremities, including the left patella condition noted on his enlistment medical examination.  See the January 2008 VA examination report.  

Since the Veteran's left knee condition was noted on the Veteran's November 1987 enlistment examination report, the presumption of soundness does not apply.  The Board must next determine whether the Veteran's pre-existing left knee condition increased in severity during his active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

As noted above, aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen and Hunt, both supra.  

While a left patella condition was noted at entry, examination at that time notes that there was no sequelae; suggestive that the noted condition was asymptomatic.  The Veteran asserts that his left knee condition became worse during his active duty service, to include his participation in the weight management program, while jogging on asphalt while participating in a weight management program.  See e.g., statements from the Veteran dated in June 2007 and November 2009 as well as the February 2011 VA hearing transcript at pages 4 and 7.  Indeed, the Veteran's service records reflect that his weight was closely monitored and he did participate in such a program.  

In this case, there are two nexus opinions of record which addresses the matter of aggravation.  The Board observes that the Veteran's private healthcare provider has provided an opinion favorable to the Veteran's claim, while the January 2008 VA examiner found the Veteran's left knee condition, is unrelated to his service.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).

As noted above, the January 2008 VA examiner noted the Veteran's pre-service knee injury; however, due to "the [V]eteran's nonspecific history of a definitive event that led to his" left knee condition, the VA examiner opined that such was "less likely as not caused by or a result of the running type activities undertaken while enlisted in the military service."  See the January 2008 VA examination report.  Crucially, this medical opinion fails to address whether the Veteran's pre-existing knee injury was aggravated by or during his service.  As such, the Board finds this opinion to be inadequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also 38 C.F.R. § 4.2 (2010).

Conversely, the Veteran's private physician, T.P., D.O., recounted the Veteran's medical history in a October 2010 statement, to include his pre-service knee injury, in-service trauma due to exercise and post-service knee surgery, and opined that it was as likely as not that the Veteran's current left knee condition were aggravated by and during his service.  See the October 2010 statement from T.P., D.O.  This opinion addresses the matter of aggravation and appears to be congruent with the preponderance of the competent medical and other evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  This opinion is given great probative weight, as it properly addresses the matter of aggravation.  See Allen, supra.  

In light of the October 2010 opinion from T.P., D.O., the Veteran's claim for service connection for a left knee condition is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert, supra.


ORDER

Entitlement to service connection for a left knee condition is granted.  


REMAND

Unfortunately, a remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Sinus Condition Claim

The Veteran asserts that he developed a sinus condition, claimed as allergies, during his service in California.  Specifically, the Veteran testified at the February 2011 VA hearing that, while he had no signs or symptoms of allergies while living in Michigan prior to his enlistment, he developed such while stationed in California during his service.  The Veteran has asserted that this symptomatology has continued since his service and his return to Michigan.  See the February 2011 VA hearing transcript at pages 17 and 18.  While the Veteran's service treatment records and post-service outpatient treatment records fail to note such symptomatology, the Board observes that the Veteran was stationed in California during his service, and he is certainly competent to report such, as he has first-hand knowledge.  However, due to a lack of medical expertise, the Veteran is not credible to assert that his sinus condition is related to his service in California.  See Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Veteran has not been seen for a VA examination.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, this case must be remanded to the AMC for a medical examination addressing whether the Veteran has a sinus condition, to include seasonal allergies, and whether such is related to his service.

The Low Back Claim

The Board observes that the Veteran has recently asserted that his alleged low back condition is related to his left knee condition.  See the February 2011 VA hearing transcript at page 10.  While the RO has developed this claim under the theory of direct service connection, secondary service connection has not been considered.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) (2010).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

As discussed in detail above, the Board has granted the Veteran's left knee condition claim.  Accordingly, Wallin element (2) has been demonstrated.  

In the present case, it is unclear whether the Veteran has been diagnosed with a low back condition.  While a October 2009 VA outpatient treatment record reflects that the Veteran has arthritis in his back, it is unclear whether this diagnosis emanates from the Veteran or from a VA medical professional.  Indeed, there appear to be no x-ray reports reflecting such.  Instead, several private and VA treatment records reflect the Veteran's complaints of "low back pain."  In this regard, the Board notes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran has not been scheduled for a VA examination of his back.  In light of the Board's allowance regarding his left knee condition claim and the conflicting evidence concerning the existence of a current low back condition, the Board concludes that a VA examination must be scheduled to address whether the Veteran has a current low back condition that his causally related to his service or is due to or aggravated by his left knee condition.  See McLendon, supra.  

Additionally, the Board notes that the Veteran has asserted that he has received private for his low back condition from T.P., D.O. dating back to 2001.  See the February 2011 VA hearing transcript at page 15.  While the Board has obtained records from this physician, the earliest was dated in September 2004.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Finally, as noted above, the Veteran has recently asserted that his low back condition was caused or aggravated by his left knee condition; essentially a secondary service connection claim.  The Board notes that the Veteran has not received VCAA notice as to the elements necessary to establish service connection under this theory.  

If, as here, there is a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand this issue to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  Any error by VA in providing the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following actions:  

1.  Review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 (VCAA) is completed.  In particular, the RO should ensure that notification is provided regarding requirements and development procedures necessary to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310 (2010).  

2.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his alleged low back and/or sinus conditions.  

3.  The Veteran should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  In particular, the AMC should at least request records from T.P., D.O. dated from 2001.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

4.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's alleged low back and/or sinus conditions.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

5.  Thereafter, the AMC should schedule the Veteran for an appropriate VA medical examination.  The Veteran's complete VA claims file should be available to and reviewed by the VA examiner prior to the examination.  Such review should be noted in the VA examination report.  After a complete review of the Veteran's VA claims file, an interview and physical examination of the Veteran, to include any testing deemed necessary, the VA examiner should address the following:  

a.  Is it at least as likely as not (i.e., meaning likelihood greater of 50% or greater) that the Veteran has a current low back condition?  

b.  If the Veteran has a current low back condition, is it at least as likely as not (i.e., meaning likelihood greater of 50% or greater) that such is causally related to his service?

c.  If the Veteran has a low back condition that is NOT causally related to his service, is it at least as likely as not (i.e., meaning likelihood greater of 50% or greater) that such is caused or aggravated by his left knee condition?  The examiner is reminded that the matter of aggravation must be specifically addressed.  

d.  Is it at least as likely as not (i.e., meaning likelihood greater of 50% or greater) that the Veteran has a current sinus condition, to include allergies?  

e.  If the Veteran has a current sinus condition, is it at least as likely as not (i.e., meaning likelihood greater of 50% or greater) that such is causally related to his service?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

If the examiner cannot provide any requested opinion without resort to mere speculation, the specifics reasons for such should be stated.  

6.  The AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  For any claim that is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examination could result in the denial of his claims.  See 38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


